Protective Assertion of Executive Privilege Regarding White
               House Counsel’s Office Documents
Executive privilege may properly be asserted with respect to the entire set of W hite House Counsel’s
   Office documents currently being withheld from the Committee on Government Reform and Over­
   sight o f the House o f Representatives, pending a final Presidential decision on the matter. This
   would be a protective assertion of executive privilege designed to ensure the President’s ability
   to make a final decision, after consultation with the Attorney General, as to which specific docu­
   ments are deserving o f a conclusive claim o f executive privilege.
                                                                                       May 8, 1996
THE PRESIDENT
     THE W HITE HOUSE
   My Dear M r. President: You have requested my legal advice as to whether
executive privilege may properly be asserted in response to a subpoena issued
to the Counsel to the President by the Committee on Government Reform and
Oversight of the House of Representatives.
   The subpoena covers a large volume of confidential White House Counsel’s
Office documents. The Counsel to the President notified the Chairman of the Com­
mittee today that he was invoking the procedures of the standing directive gov­
erning consideration of whether to assert executive privilege, President Reagan’s
memorandum of November 4, 1982, and that he specifically requested, pursuant
to paragraph 5 of that directive, that the Committee hold its subpoena in abeyance
pending a final Presidential decision on the matter. Memorandum for the Heads
of Executive Departments and Agencies, Re: Procedures Governing Responses
to Congressional Requests fo r Information at 2 (Nov. 4, 1982). This request was
necessitated by the deadline imposed by the Chairman, the volume of documents
that must be specifically and individually reviewed for possible assertion of privi­
lege and the need under the directive to consult with the Attorney General, on
the basis of that review, before presenting the matter to the President for a final
determination. The Chairman rejected the request and indicated that he intends
to proceed with a Committee vote on the contempt citation tomorrow.
   Based on these circumstances, it is my legal judgment that executive privilege
may properly be asserted with respect to the entire set of White House Counsel’s
Office documents currently being withheld from the Committee, pending a final
Presidential decision on the matter. This would be a protective assertion of execu­
tive privilege designed to ensure your ability to make a final decision, after con­
sultation with the Attorney General, as to which specific documents are deserving
of a conclusive claim of executive privilege.

                                                                       Sincerely,

                                                                    JANET RENO
                                                                  Attorney General

                                                  1